internal_revenue_service number release date index number -------------------------- ------------- --------------------------------------------- ----------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-143756-11 date date ty ------- ty ------- legend taxpayer -------------------------------------- ein ---------------- llc ----------------------------------------------- fc ----------------------------------------- state ------------- country ------------------ z ---------- date -------------------------- date -------------------------- year ------- year -------- dear -------------------------- this is in response to a letter dated date submitted by your authorized representative that requested rulings as to the federal_income_tax consequences of the receipt and sale of government-allocated carbon credits the rulings contained in this letter are based upon information and representations submitted on behalf of taxpayer by its authorized representatives and accompanied by a penalty of perjury statement executed by an appropriate party while this office has plr-143756-11 not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a corporation organized under the laws of state that elected to be taxed as a real_estate_investment_trust for federal_income_tax purposes taxpayer was organized for the purpose of making direct and indirect investments in commercial timberland businesses taxpayer has been structured to realize profits from the harvest and sale of timber and the long term appreciation of the underlying timber properties taxpayer wholly-owns llc a single member limited_liability_company formed under the laws of state that is treated as a disregarded_entity for federal_income_tax purposes llc in turn wholly-owns fc an entity organized under the laws of country that is treated as a corporation for federal_income_tax purposes fc is a controlled_foreign_corporation cfc within the meaning of sec_957 fc’s principal business activity is the ownership and operation of commercial timber plantations located in country fc owns approximately z acres of timberland fc is in the business of harvesting timber and holds its timberland and standing timber for use in its business harvested timber on the plantations is sold to both domestic and export log customers log sales are negotiated between a specific buyer and seller due to the significant varieties in the types of logs and the conditions in which they are grown putting aside consideration of any carbon credits fc does not hold any commodities within the meaning of sec_954 and taxpayer represents that fc will not hold any commodities during a year in which fc holds carbon credits described below fc is a participant in country’s emissions trading program program which is a regulatory program recently established by the government of country the objective of the program is to reduce net greenhouse gas ghg emissions and to comply with country’s obligations under the kyoto protocol an international agreement ratified by country that sets targets for reducing ghg emissions ghgs can be removed from the environment through sinks country’s forestry sector has a major effect on country’s ghg emissions profile because the forestry sector is a significant sink for carbon dioxide which is a type of ghg specifically as trees grow carbon dioxide is removed from the environment through the process of photosynthesis and stored as carbon in the trunks branches leaves and roots of the trees the stored up carbon is released back into the environment when trees are harvested or deforested thus deforestation in effect turns forests into sources of carbon dioxide the program has two different sets of rules one that generally applies to forests that were established on or before date pre-date forests and one that generally plr-143756-11 applies to forests that were established after date participation is mandatory for owners of pre-date forests but is voluntary for owners of forests that were established after date fc owns forests that were established before date and forests that were established after date fc chose not to participate in the program with respect to its forests that were established after date however fc is obligated to participate in the program with respect to its pre-date forests participants in the program must surrender carbon credits if there is deforestation of their forest land deforestation is treated as having occurred if the forest land is not replanted or if the forest land is replanted but does not meet certain specified minimum growth requirements or crown cover if a participant does not have sufficient carbon credits the participant must acquire additional carbon credits to meet its emissions liability that occurs as a result of the deforestation under the program country will grant a one-time allocation of carbon credits to owners of pre-date forests the allocation of carbon credits is at no cost to the participants the deadline for submitting applications for allocations of carbon credit was date fc submitted a valid and timely application_for an allocation of carbon credits and expects to receive its credits during year and year the program allows participants to i hold carbon credits to meet future emissions liabilities ii surrender carbon credits to meet an emissions liability iii buy carbon credits to meet an emissions liability or iv sell carbon credits to other program participants or to an offshore buyer carbon credits are held in accounts at a central registry which tracks the ownership surrender and sale of carbon credits fc intends to open an account with the central registry through which it will sell any of its allocated carbon credits that it ultimately determines it will not use generally carbon credits can be traded in secondary markets using a brokerage or an organized trading exchange while carbon credits are the primary unit of trade in country carbon credits are convertible into assigned amount units aaus which can be traded in international markets the kyoto protocol enables aaus to be utilized by any country to meet any of their obligations however aaus are not automatically allowed into every country’s domestic emissions trading program fc is in the business of harvesting timber however fc has a general policy of replanting forest land after it harvests timber notwithstanding fc’s policy of replanting fc may need to relinquish carbon credits under the program for instance if there is an unexpected infestation of insects that damages the replanted trees such that the minimum growth standards set forth in the program are not met fc will need carbon credits to pay the corresponding emissions liability plr-143756-11 rulings requested taxpayer requests the following rulings with respect to the one-time allocation of carbon credits by country to taxpayer i the allocation and receipt of the carbon credits will not cause fc to realize gross_income under sec_61 and ii the gain from the disposition of the allocated carbon credits will not constitute foreign_personal_holding_company_income within the meaning of sec_954 law sec_61 generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 generally the granting of a transferable right by a government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation of emissions rights by the u s environmental protection agency under u s c sec_7651b a does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 difference between the fair_market_value and the cost of obtaining an oil_and_gas lease from the federal government under u s c sec_181 is not includible in income sec_1012 provides generally that the basis_of_property shall be the cost of such property sec_951 requires a u s shareholder of a cfc to include in gross_income its pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_951 defines a u s shareholder for cfc purposes as a u_s_person who owns directly indirectly or constructively percent or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation sec_957 defines a cfc as a foreign_corporation with regard to which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of the corporation is owned directly indirectly or constructively by u s shareholders sec_952 defines subpart_f_income to include among other things foreign_base_company_income sec_954 defines four categories of foreign_base_company_income including foreign_personal_holding_company_income fphci plr-143756-11 sec_954 provides that fphci includes the excess of gains over losses from the sale of property which does not give rise to any income sec_1_954-2 provides that property that does not give rise to income includes all rights and interests in property whether or not a capital_asset including for example forwards futures and options sec_1_954-2 excludes from property that does not give rise to income tangible_property other than real_property used or held for use in the cfc’s trade_or_business that is of a character that would be subject_to the allowance for depreciation under sec_167 or sec_168 and the regulations under those sections including tangible_property described in sec_1 a - sec_1_954-2 excludes from property that does not give rise to income real_property that does not give rise to rental or similar income to the extent used or held for use in the cfc’s trade_or_business sec_1_954-2 excludes from property that does not give rise to income intangible_property as described in sec_936 goodwill or going_concern_value to the extent used or held for use in the cfc’s trade_or_business the legislative_history to sec_954 provides t hus for example the gain of a regular art dealer on the sale of a painting would not constitute subpart_f_foreign_personal_holding_company_income on the other hand the gain of a company on the sale of a painting held as an investment_property generally would be subpart_f_foreign_personal_holding_company_income at least before application of subpart f’s de_minimis exception if prior to its disposition the painting merely was displayed in the corporate offices or held in storage it would not have given rise to any income s rep no 99th cong 2d sess date pincite the joint_committee report to sec_954 states that t he provision also is not intended to apply to gain on the sale of land buildings or equipment used by the seller in an active trade_or_business of the seller at the time of the sale general explanation of the tax_reform_act_of_1986 staff of joint_committee on taxation 100th cong 1st sess date pincite sec_954 provides in part that fphci includes the excess of gains over losses from transactions including futures forward and similar transactions in any commodity sec_954 excludes from sec_954 active business gains and losses from the sale of commodities but only if substantially_all of the cfc’s commodities are property described in paragraph or of sec_1221 the property described in sec_1221 is stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily for sale plr-143756-11 to customers in the ordinary course of the taxpayer’s trade_or_business the property described in sec_1221 is property used in the taxpayer’s trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in the taxpayer’s trade_or_business the property described in sec_1221 is supplies of a type regularly used or consumed by the taxpayer in the ordinary course of a trade_or_business of the taxpayer sec_1_954-2 defines the term commodity for purposes of sec_954 to include tangible_personal_property of a kind that is actively_traded or with respect to which contractual interests are actively_traded sec_1_954-2 sets forth examples that illustrate sec_1 f v which defines qualified_hedging_transaction as a bona_fide hedging_transaction with respect to one or more commodities transactions reasonably necessary to the conduct of any business by a producer processor merchant or handler of commodities in a manner in which such business is customarily and usually conducted by others example states cfc2 is a controlled_foreign_corporation located in country b cfc2 operates an airline business within country b in a manner in which such business is customarily and usually conducted by others to protect itself against increases in the price of aviation_fuel cfc2 enters into forward contracts for the purchase of aviation_fuel these forward purchase contracts are bona_fide hedging_transactions as cfc2 purchases aviation_fuel in the spot market for use in its business it closes out an equivalent amount of its forward purchase contracts for cash pursuant to a contractual provision that permits cfc2 to terminate the contract and make or receive a one-time payment representing the contract’s fair_market_value the aviation_fuel forward purchase contracts are qualified hedging_transactions as defined in sec_1_954-2 accordingly any gain_or_loss on such aviation_fuel forward purchase contracts is excluded from the computation of foreign_personal_holding_company_income sec_1_954-2 provides coordination rules for overlapping categories under the fphci provisions under those rules gain_or_loss from commodities transactions under sec_954 take priority over gain_or_loss from certain property transactions under sec_954 rulings based on the information submitted and representations made with taxpayer’s ruling_request we conclude that i fc will not realize income when it receives the carbon credits from the government of country and will have a basis of zero in the credits and sec_1_954-2 was published prior to the amendment of sec_954 by the american_jobs_creation_act_of_2004 p l plr-143756-11 ii any gain derived by fc from its disposition of the allocated carbon credits will not constitute fphci within the meaning of sec_954 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other i r c provision no inference is intended as to whether carbon credits are properly considered commodities or another type of property for purposes of sec_954 or any other i r c provision this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
